UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7779



BENJAMIN ROSS DOWNEY,

                                              Plaintiff - Appellant,

          versus


RONALD J. ANGELONE,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Robert E. Payne, District Judge.
(CA-02-324-3)


Submitted:   January 30, 2003             Decided:   February 5, 2003


Before WIDENER, NIEMEYER, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Benjamin Ross Downey, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Benjamin Ross Downey appeals from the district court’s order

adopting the report and recommendation of a magistrate judge and

dismissing his 42 U.S.C. § 1983 (2000) complaint as abusive and

malicious under 28 U.S.C. § 1915(e)(2) (2000). In a previous § 1983

action, Downey raised identical claims against the same defendant.

Downey v. Angelone, No. CA-97-239 (E.D. Va. June 16, 1998).                 We

have reviewed the record and the district court’s opinion and find

no reversible error. Accordingly, we affirm for the reasons stated

by the district court.         Downey v. Angelone, No. CA-02-324-3 (E.D.

Va. Oct. 28, 2002).          We dispense with oral argument because the

facts   and   legal    contentions    are   adequately   presented    in   the

materials     before   the    court   and   argument   would   not   aid   the

decisional process.




                                                                     AFFIRMED




                                       2